This cause having heretofore been submitted to the Court upon the transcript of the record of *Page 1231 
the order herein, and brief of counsel for the appellant, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that the bill of complaint to which a general demurrer was sustained is not wholly without equity; it is, therefore, considered, ordered and decreed by the Court that the said order of the circuit court sustaining said demurrer be, and the same is hereby reversed.
Boone v. Gray, 84 Fla. 589, 94 So. R. 501; Wells v. Williams,80 Fla. 498, 86 So. R. 336; F. E. C. Ry. Co. v. City of Miami,80 Fla. 329, 86 So. R. 208; Langley v. Irons L.  D. Co.,94 Fla. 1010, 114 So. R. 769; Carlton v. Hilliard, 64 Fla. 228, 60 So. R. 220.
Reversed.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.